United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Allen Park, MI, Employer
)
___________________________________________ )
G.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2079
Issued: February 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated June 22, 2007, which denied his request for a review of
the written record. Because more than one year has elapsed between the most recent merit
decision dated May 8, 2006 and the filing of this appeal on August 6, 2007, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2 and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for review of the
written record.
FACTUAL HISTORY
On February 3, 2006 appellant, then a 41-year-old mail handler, filed an occupational
disease claim alleging that he developed a hernia as a result of performing his duties as a mail
handler, which included operating a forklift and lifting heavy objects.

The employing establishment submitted a statement from Ella Mays, appellant’s acting
supervisor, who noted that his position as an equipment operator required him to lift pallets of
mail with the forklift; however, she was not aware of him performing substantial lifting.
Appellant submitted a February 14, 2006 report from Dr. Roy E. Hanks, II, an osteopath, who
noted that he was scheduled for surgery on February 16, 2006 and would be incapacitated for
10 days. In a disability certificate dated February 27, 2006, Dr. Hanks noted that appellant was
totally disabled from February 16 to March 9, 2006 and could return to work without restrictions.
The Office advised appellant of the evidence needed to establish his claim. He submitted
a statement dated March 6, 2006 contending that he developed a hernia due to his work duties
which included lifting mail pallets. Appellant first noticed his hernia condition on January 23,
2006 and believed it was work related. His medical history was significant for four previous
work-related hernia surgeries. He submitted a February 27, 2006 report from Dr. Hanks, who
treated him since 1998 for multiple hernias. Dr. Hanks opined that appellant had no definitive
test to determine the cause of the hernia but asserted a recurrent hernia could be consistent with a
job requiring heavy lifting.
In a decision dated May 8, 2006, the Office denied appellant’s claim on the grounds that
medical evidence was not sufficient to establish the claim.
Appellant submitted a statement dated May 13, 2006 and asserted that his condition was
caused by repeated heavy lifting. He indicated that his hobbies included video games and fishing
and noted that he did not perform heavy lifting outside of work.
In an appeal request form dated May 13, 2006 but postmarked May 16, 2007, appellant
requested a review of the written record. He also submitted a copy of his May 13, 2006
statement.
By decision dated June 22, 2007, the Office denied appellant’s request for a review of the
written record. The Office found that the request was not timely filed. Appellant was informed
that his case had been considered in relation to the issues involved and that the request was
further denied for the reason that the issues in this case could be addressed by requesting
reconsideration from the district office and submitting evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that “a
claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on request
made within 30 days after the date of the issuance of the decision, to a hearing on his claim
before a representative of the Secretary.”1 Sections 10.617 and 10.618 of the federal regulations
implementing this section of the Act provides that a claimant shall be afforded a choice of an
oral hearing or a review of the written record by a representative of the Secretary.2 Although
there is no right to a review of the written record or an oral hearing if not requested within the
1

5 U.S.C. § 8124(b)(1).

2

20 C.F.R. §§ 10.616, 10.617.

2

30-day time period, the Office may within its discretionary powers grant or deny appellant’s
request and must exercise its discretion.3 The Office’s procedures concerning untimely requests
for hearings and review of the written record are found in the Federal (FECA) Procedure
Manual, which provides:
“If the claimant is not entitled to a hearing or review (i.e., the request was
untimely, the claim was previously reconsidered, etc.), [the Office] will determine
whether a discretionary hearing or review should be granted and, if not, will so
advise the claimant, explaining the reasons.”4
ANALYSIS
In the present case, appellant requested a review of the written record in a request that
was postmarked on May 16, 2007. Section 10.616 of the federal regulations provides: “The
hearing request must be sent within 30 days (as determined by postmark or other carrier’s date
marking) of the date of the decision for which a hearing is sought.”5 As the date of the postmark
on the request was more than 30 days following issuance of the May 8, 2006 Office decision,
appellant’s request for a review of the written record was untimely filed. The Office properly
determined that appellant was not entitled to a review of the written record as a matter of right
because his request was not made within 30 days of the Office’s May 8, 2006 decision.
Appellant indicated that he sent his request within the 30-day time period and received a
receipt from the employing establishment; however, he asserts that the Office failed to inform
him that he was missing the appeal request form on the decision. The record reflects that the
May 8, 2006 decision with accompanying appeal rights was properly mailed to appellant’s
address of record on May 8, 2006. Under the mailbox rule, he is presumed to have received the
decision and accompanying appeal rights.6 The appeal rights specifically advised that a hearing
request or a request for a review of the written record must be made in writing within
30-calendar days after the date of the decision, as determined by the postmark of the letter.
Although appellant submitted a narrative statement dated May 13, 2006, received by the Office
on May 24, 2006, he did not indicate that he sought to exercise any particular appeal right. Since
he did not request a review of the written record within 30 days of the Office’s May 8, 2006
decision, he was not entitled to a review of the written record under section 8124 as a matter of
right.

3

Delmont L. Thompson, 51 ECAB 155 (1999); Eddie Franklin, 51 ECAB 223 (1999).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4(b)(3) (October 1992).
5

20 C.F.R. § 10.616.

6

In the absence of evidence to the contrary, it is presumed that a notice mailed to an individual in the ordinary
course of business was received by that individual. Under the mailbox rule, evidence of a properly addressed letter
together with evidence of proper mailing may be used to establish receipt. Joseph R. Giallanza, 55 ECAB
186 (2003).

3

While the Office also has the discretionary power to grant a hearing or review of the
written record when a claimant is not entitled to a hearing or review as a matter of right, the
Office, in its June 22, 2007 decision, properly exercised its discretion by stating that it had
considered the matter in relation to the issue involved and had denied appellant’s request for a
review of the written record on the basis that the case could be resolved by submitting additional
evidence to the Office in a reconsideration request. The Board has held that, as the only
limitation on the Office’s authority is reasonableness, abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deduction from established facts.7 In the present
case, the evidence of record does not indicate that the Office committed any act in connection
with its denial of appellant’s request for a review of the written record, which could be found to
be an abuse of discretion. For these reasons, the Office properly denied appellant’s request for a
review of the written record under section 8124 of the Act.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a review of the
written record as untimely.
ORDER
IT IS HEREBY ORDERED that the June 22, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
7

Samuel R. Johnson, 51 ECAB 612 (2000).

4

